Citation Nr: 1629242	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-49 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for recurrent left leg shin splints.  

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right ear disability, to include Eustachian tube dysfunction and hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988; March 1990 to December 1995; and from April 1997 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2009 and October 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2014, the Veteran presented testimony during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

In June 2009 and October 2014, the Board remanded the case for further action by the originating agency.  When the case was previously before the Board, the claim for entitlement to service connection for a right ear disability was styled as service connection for a Eustachian tube dysfunction.  After review of the record, specifically the Veteran's statements and January 2010 notice of disagreement, the Board finds that the claims should be characterized as reflected on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for service connection encompasses all relevant symptomatology, regardless of how that symptomatology is diagnosed).  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the Board's October 2014 remand instructions.  In its previous remand, the Board ordered that the Veteran should be provided VA examinations to determine the severity of her service-connected left leg shin splints, to include range of motion measurements, and to determine the nature and etiology of the claimed right shoulder and right ear disabilities.  VA examinations were performed in September and November 2015, but the Board finds these examinations are inadequate.  

The November 2015 shin splints examination report does not contain range of motion measurements of the left lower extremity and the VA examiner merely noted that such testing was not indicated.  Additionally, the medical opinions provided by the September 2015 VA examiner regarding the Veteran's claimed right shoulder and ear conditions do not contain an adequate rationale with no discussion of the Veteran's in-service right shoulder injury, documented service noise exposure, and post-service diagnoses of right shoulder osteoarthritis, Eustachian tube dysfunction, and hearing loss.  These VA examinations are wholly inadequate and another remand is therefore necessary to comply with the Board's remand and VA's duty to assist.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete treatment records from the VA Tennessee Valley Healthcare System, to include the Nashville and Alvin C. York campuses, dated from June 2014 to the present.  All records received pursuant to this request must be associated with the claims file. 

2.  Then, schedule the Veteran for an appropriate examination to determine the current severity of her service-connected left leg shin splints.  The complete claims file must be provided to the examiner and the examination report must indicate that the claims file was reviewed.

Any and all necessary tests should be conducted and the examiner should determine the following:

(a)  The range of motion in degrees of the left knee and left ankle, to include the presence of any objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors.  The examiner must report both the active and passive range of motion of the left knee and ankle in weight bearing and nonweight bearing and if applicable, compare these findings with the range of the opposite undamaged joint.  

(b)  Whether the service-connected left leg shin splints result in a knee or ankle disability, and if so, whether the disability most nearly approximates slight or moderate. 

A full explanation must accompany any medical opinions provided by the examiner.  

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of the claimed right shoulder disability.  The complete claims file must be provided to the examiner and the examination report must indicate that the claims file was reviewed.

Based on a physical examination and review of the claims file, to include the Veteran's statements and testimony, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right acromioclavicular joint osteoarthritis is etiologically related to any incident of active duty service, to include a June 1985 in-service muscle pull of the right shoulder. 

Service treatment records document a right shoulder muscle pull during the Veteran's first period of active service in June 1985.  The Veteran also reports that she experienced right shoulder problems off and on throughout active service treated with over-the-counter remedies.  The August 2008 retirement examination report shows that the Veteran's upper extremities were abnormal upon physical examination and a right shoulder click was observed.  Post-service treatment records document complaints of right shoulder pain beginning in August 2013 at the VA Medical Center (VAMC) and a December 2013 VA X-ray demonstrated right shoulder osteoarthritis.  The Veteran received physical therapy for right shoulder pain at the VAMC from January 2014 to June 2014.  

A full explanation must accompany the medical opinions provided by the examiner.  For the purposes of the requested opinion, the examiner should accept the Veteran's reports of intermittent right shoulder pain during service as true.  

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of the claimed right ear disability.  The complete claims file must be provided to the examiner and the examination report must indicate that the claims file was reviewed.

Based on a physical examination and review of the claims file, to include the Veteran's statements and testimony, the examiner should determine the following:

(a)  Whether the Veteran has a current right ear disability, to include a Eustachian tube dysfunction and/or hearing loss.  The examination must include an audiogram performed by a state-licensed audiologist with a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

(b)  If a current right ear Eustachian tube dysfunction is not present, the examiner must reconcile this finding with the diagnoses of right Eustachian tube dysfunction during service in December 2007 at Tripler Army Medical Center and upon VA examination in October 2009.  

(c)  If a right ear disability, to include hearing loss, is diagnosed, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service.

Service treatment records document steady noise exposure and include a finding of decreased hearing on the August 2008 retirement examination report.  The Veteran was also diagnosed with right ear Eustachian tube dysfunction in December 2007 and referred for audiological treatment in June 2007, December 2007, June 2008, and July 2008.  She was diagnosed with intermittent sudden hearing loss and an associated Eustachian tube dysfunction after service upon VA examination in October 2009.  

A full explanation must accompany the medical opinions provided by the examiner.  

5.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran and her representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






